DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application dated September 23, 2019. Claims 1-4 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa (2005/0016678).
Re-claim 1,  Kurosawa teaches (at Figs 1-20; paragraphs 06-74) an electronic component mounting device that thermocompression-bonds an electronic component 21 to a substrate 52 (Figs 11-12,20) or another electronic component (Figs 11-12,20) and seals a gap between the electronic component and the substrate or a gap between the electronic component and the other electronic component using an insulating resin, the electronic component mounting device comprising: a film cutting mechanism 45 (Figs 6A-6C,7A-7E; para 59-68) which makes an end of a long film left in the width direction to cut out a sliced film 47,63 (Fig 6B,7B; para 59-61); and a mounting tool 31,51 (Fig 6C,6E,20; para 57) which vacuum-suctions the electronic component 21 through the sliced film and thermocompression-bonds (para 11; Fig 6C,6E,20)) the electronic component to the substrate or the other electronic component, wherein the film cutting mechanism (Figs 6A-6C,7A-7E; para 59-68) includes: a base body part 43; a film feeding 
Re-claim 2, further comprising: a film recovery mechanism (at section 61, as shown in Figs 15-17; para 74) which receives the sliced film 47,63 from a surface of the mounting tool 51. 
Re-claim 3, wherein the mounting tool 31 (Figs 6C,2) includes a base (Figs 6C,2, shown as 32) and an island (Figs 6C,2,shown as 31) that protrudes from the base and vacuum-suctions (para 57) the electronic component 21 onto a surface thereof; the base body part 43 of the film cutting mechanism 45 has a hole having a size larger than a planar shape of the island 31 (as shown in Figs 6C, 6E); the film cutting mechanism further includes: a clamper 42 (Figs 6A-6C, para 59-61) which has a hole having the same shape as the base body part 43 and has the long film 41 inserted between the clamper 42 and the base body part 43, and a punch 44 (Figs 6A-6C; para 59-61) being inserted into and removed from the hole of the base body part and the hole of the clamper and cutting out the sliced film 47,63 from the long film 41; and a surface of the punch 44 in contact with the long film 41 is a plane for transferring the sliced film on a surface of the mounting tool 31,51. 
Re-claim 4,   wherein the film recovery mechanism (at section 61, as shown in Figs 15-17; para 74) includes a flat plate-shaped stage (at section 61, below adsorption tape 62, as shown in Figs 15-17; para 74; and Fig 16, stage located under the tape 62 and the film 47,63) and an adsorption tape 62 which moves along a surface of the stage to sequentially receive the sliced film from the surface of the mounting tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claim 3 is further rejected under 35 U.S.C. 103 as being unpatentable over  Kurosawa (2005/0016678).
Kurosawa teaches (at Figs 1-20; paragraphs 06-74) the electronic component mounting device, as applied to claims 1-4 above, and fully repeated herein; Re-claim 3, wherein the mounting tool 31 (Figs 6C,2) includes a base (Figs 6C,2, shown as 32) and an island (Figs 6C,2, shown as 31) that laterally protrudes from the base and vacuum-suctions (para 57) the electronic component 21 onto a surface thereof; the base body part 43 of the film cutting mechanism 45 has a hole having a size larger than a planar shape of the island 31 (as shown in Figs 6C, 6E); the film cutting mechanism further includes: a clamper 42 (Figs 6A-6C, para 59-61) which has a hole having the same shape as the base body part 43 and has the long film 41 inserted between the clamper 42 and the base body part 43, and a punch 44 (Figs 6A-6C; para 59-61) being inserted into and removed from the hole of the base body part and the hole of the clamper and cutting out the sliced film 47,63 from the long film 41; and a surface of the punch 44 in contact with the long film 41 is a plane for transferring the sliced film on a surface of the mounting tool 31,51. 
Re-claim 3, Kurosawa already teaches the mounting tool having the base and the island, but apparently lacks having the island that vertically protrudes from the base.  
However, Sakai teaches (at Figs 1,3; col 2, lines 58-67; col 3, lines 45-60;) the mounting tool 21/20/50 (Figs 1,3;col 6, line 9 to col 8) including a base (21 as shown in Fig 1, as base member 21) and an island (20 as shown in Fig 1, as suck-up member 20) that vertically protrudes from the base and vacuum-suctions the electronic component onto a surface thereof, wherein the island 20 is smaller than the base 21.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the electronic component mounting device of Kurosawa by employing the mounting tool including the base member and the small island that vertically protrudes from the base, as taught by Sakai.  This is 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822